J-S13035-22

                                   2022 PA Super 90


    PENN NATIONAL MUTUAL CASUALTY              :   IN THE SUPERIOR COURT OF
    INSURANCE COMPANY, A/S/O                   :        PENNSYLVANIA
    DENNIS SHENBERGER                          :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    BAILEY PHILLIPS                            :   No. 1480 MDA 2021
                                               :
                       Appellant               :

               Appeal from the Order Entered October 14, 2021
    In the Court of Common Pleas of Franklin County Civil Division at No(s):
                                 2021-2204


BEFORE:      STABILE, J., KING, J., and STEVENS, P.J.E.*

OPINION BY STEVENS, P.J.E.:                               FILED MAY 17, 2022

        Appellant Bailey Phillips (“Mr. Phillips”) appeals from the October 14,

2021, order entered in the Court of Common Pleas of Franklin County, which

denied Mr. Phillips’ petition to strike or open the default judgment entered

against him and in favor of Appellees Penn National Mutual Casualty Insurance

Company (“Penn National”), A/S/O Dennis Shenberger (“Mr. Shenberger”).

After a careful review, we reverse and remand for further proceedings.

        The relevant facts and procedural history are as follows: On July 19,

2021, Appellees filed a complaint against Mr. Phillips and averred he resides

at “1308 Summer Lake Drive, SW, Concord, North Carolina 28025.”

Complaint, filed 7/19/21, at ¶ 2. Appellees alleged that, on September 22,

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S13035-22


2020, Mr. Shenberger was driving his vehicle, which was insured by Penn

National, on State Route 416 in Montgomery Township when Mr. Phillips

suddenly turned his vehicle into the path of Mr. Shenberger’s vehicle.

Appellees averred the vehicles collided due to Mr. Phillips’ excessive rate of

speed, failure to yield the right of way to Mr. Shenberger’s vehicle, and failure

to observe the presence of Mr. Shenberger’s vehicle. Appellees contended Mr.

Shenberger’s vehicle was “totaled” in the accident.

         Appellees alleged they made a demand upon Mr. Phillips, who refused

to acknowledge responsibility for the accident. Thus, Penn National, which

paid for Mr. Shenberger’s loss under the insurance policy, pursued this action

in subrogation against Mr. Phillips. Appellees averred the accident resulted

solely due to Mr. Phillips’ negligent operation of his motor vehicle, and they

demanded judgment against Mr. Phillips in the amount of $26,804.59, plus

costs.

         On August 3, 2021, Appellees filed an “Affidavit of Service by Mail

Pursuant to Pa.R.C.P. 1930.4.” In the affidavit, Appellees’ counsel indicated

he sent Mr. Phillips a copy of Appellees’ complaint via certified mail return

receipt requested to “1308 Summer Lake Drive, SW, Concord, NH 28025.”

Appellees’ counsel attached to the affidavit the U.S. Postal Service Certified

Mail Receipt, which indicates the complaint was mailed on July 21, 2021, to

“Bailey Phillips, 1308 Summer Lake Drive, SW, Concord, NC 28025.”




                                      -2-
J-S13035-22


       Further, Appellees’ counsel attached to the affidavit U.S. Postal Form

3811, which reveals the date of delivery of the certified mail was July 28,

2021. The form contains the address “Bailey Phillips, 1308 Summer Lake

Drive, SW, Concord, NC 28025.” The signature of the person who signed for

the certified mail is not legible, and the phrase “Covid-19” is handwritten next

to the signature. The box “agent” is marked next to the signature line.

       After receiving no response from Mr. Phillips, on September 7, 2021,

Appellees filed a “Praecipe to Enter Judgment by Default,” wherein Appellees

indicated:

       Please enter judgment by default as to Defendant Bailey Phillips,
       for failure to respond to the Complaint, in the amount of
       $26,804.59, with costs of suit. [Counsel has] attached a copy of
       the 10 Day Notice of Default dated August 19, 2021, as well as
       the Affidavit of Service dated August 3, 2021.[1]

Praecipe to Enter Judgment by Default, filed 9/7/21 (footnote added).

       Although Appellees averred that they attached the ten-day notice to the

praecipe to enter default judgment, the ten-day notice was not attached or

otherwise included in the record prior to the entry of the default judgment.

Moreover, Appellees did not attach to the praecipe to enter default judgment,

or otherwise include in the record prior to the entry of the default judgment,

any certification that a written notice of intention to file the praecipe was

mailed or delivered to Mr. Phillips.


____________________________________________


1 The August 3, 2021, affidavit of service pertains to the service of the
complaint and provides no information as to the service of the ten-day notice.

                                           -3-
J-S13035-22


       On September 7, 2021, the trial court entered default judgment against

Mr. Phillips.   On September 17, 2021, counsel entered an appearance on

behalf of Mr. Phillips, and, on that same date, he filed a petition to strike or

open the default judgment.

       Therein, counsel noted Mr. Phillips’ vehicle was insured with GEICO

Insurance, Company (“GEICO”), and the insurance policy provides that Mr.

Phillips’ address is “5421 Buchanan Trail W., Greencastle, PA 17725.”2

Petition, filed 9/17/21, at ¶ 9. Counsel indicated GEICO “has retained the

services of a private investigator to determine whether [Mr. Phillips] actually

resides at the Buchanan Trail address as indicated in the policy documents.”3

Id. at ¶ 23.

       Additionally, in the petition to strike or open, counsel averred that, since

the ten-day notice was not filed with the trial court, “it is unclear if it was

properly served upon the Defendant.” Id. at ¶ 5.          He noted that, in the

affidavit of service of the complaint, Appellees’ counsel attested he served the

complaint on Mr. Phillips in “NH,” which is the abbreviation for New

Hampshire; however, the U.S. Postal Service Certified Mail Receipt and U.S.



____________________________________________


2Counsel attached to the petition a copy of Mr. Phillips’ automobile insurance
policy with GEICO.

3GEICO is not a party to this case, and it is unclear how GEICO received notice
of this matter. Counsel indicated in the petition that he did not have an
opportunity to confer with Mr. Phillips.


                                           -4-
J-S13035-22


Postal Form 3811 reveal the complaint was mailed to “NC,” which is the

abbreviation for North Carolina. Moreover, he noted the signature line for the

person receiving the certified mail is not legible and contains the phrase

“Covid-19.”

       Based on the aforementioned, counsel, on behalf of Mr. Phillips,

contended the record contains a fatal defect as to whether Mr. Phillips was

properly served with original process or the ten-day notice, and thus, the

default judgment is void and should be stricken. He also contended he met

the prongs for opening the judgment under Pa.R.C.P. 237.3 since the petition

was promptly filed, Mr. Phillips has a meritorious defense, and, due to the

confusion regarding service, there is a reasonable excuse for Mr. Phillips failing

to file a responsive pleading. Additionally, on September 17, 2021, counsel

filed an answer with new matter to Appellees’ complaint.4

       On September 29, 2021, the trial court filed an order for Appellees to

show cause why Mr. Phillips is not entitled to the relief requested, and on

October 4, 2021, Appellees filed a response to the petition to strike or open

the default judgment. Therein, Appellees asserted:

              The copy of the 10 Day Notice that had been sent to Mr.
       Phillips was attached to the original documents sent to the
       Prothonotary. If they are unattached to the document as entered
       of record on September 7, 2021, it is because of clerical oversight.
____________________________________________


4 The majority of the answers indicate: “After reasonable investigation, the
Defendant has insufficient information as to the truth or falsity of said
averments, therefore said averments are denied and strict proof is demanded
at the time of trial.” Answer, filed 9/17/21, ¶¶ 1, 3-10, 13-14.

                                           -5-
J-S13035-22


      The Court staff had requested a revised Praecipe that was sent on
      September 3, 2021.

Appellees’ Response, filed 10/4/21, at ¶ 5 (citation to record omitted).

      Appellees attached a copy of the ten-day notice, as well as the certificate

of service, to their response to the petition to strike or open.

      Regarding    original   process,   Appellees   indicated     there   was   a

typographical error in the August 3, 2021, affidavit of service, which was filed

in the trial court, regarding the abbreviation for the state where Mr. Phillips

resides. However, Appellees noted the U.S. postal forms correctly reveal the

complaint was served via certified mail return receipt requested to Concord,

North Carolina, which is where Mr. Phillips resides. Further, Appellees noted

there is no reason to believe that either Mr. Phillips, or someone authorized

to do so, did not sign for the certified mail since it was mailed to Mr. Phillips’

residence.

      Moreover, Appellees averred that, since counsel was apparently retained

by GEICO, and not Mr. Phillips, and counsel has not communicated with Mr.

Phillips regarding the instant matter, there is no basis to conclude Mr. Phillips

was not served with the complaint, ten-day notice, or default judgment. Also,

Appellees argued there is no basis to conclude Mr. Phillips has a meritorious

defense for purposes of opening the default judgment since the petition has

been filed based on speculation by GEICO.

      On October 4, 2021, counsel filed on behalf of Mr. Phillips a

supplemental petition to strike or open the default judgment. Therein, counsel

                                      -6-
J-S13035-22


addressed Appellees’ supplementation of the record with a copy of the ten-

day notice. Specifically, counsel averred the ten-day notice is defective since

it directed the plaintiff to the Pennsylvania Lawyer Referral Service in

Harrisburg, Pennsylvania, for assistance as opposed to the Franklin County

Bar Association’s Find a Lawyer Service in Chambersburg, Pennsylvania.

      Further, counsel contended the ten-day notice did not substantially

comply with the form as set forth in Pa.R.C.P. 237.5. In this regard, he argued

the notice contained general language as opposed to specific language

required by Pa.R.C.P. 237.5 as to the reasons Mr. Phillips was allegedly in

default.

      On October 5, 2021, Appellees filed a response to the supplemental

petition to strike or open the default judgment. Therein, they averred the ten-

day notice contains the necessary information as provided for under Pa.R.C.P.

237.5, and there are no defects in the ten-day notice.

      By order entered on October 14, 2021, the trial court denied Mr. Phillips’

petition to strike or open the default judgment. On November 10, 2021,

counsel filed a timely notice of appeal on behalf of Mr. Phillips, and on

November 12, 2021, the trial court directed Mr. Phillips to file a Pa.R.A.P.

1925(b) statement. On November 30, 2021, Mr. Phillips filed a Rule 1925(b)




                                     -7-
J-S13035-22


statement, and the trial court filed a Rule 1925(a) opinion5 on January 10,

2022.

        On appeal, Mr. Phillips sets forth the following issue in his “Statement

of the Questions Involved” (verbatim):

               Did the trial court error [sic] when it denied Appellant’s
        Petition to Strike Judgment when a fatal defect existed, on the
        face of the record, at the time the judgment was entered?

Mr. Phillips’ Brief at 3.

        On appeal, Mr. Phillips presents challenges solely to the trial court’s

denial of his petition to strike.6 Relevantly, this Court has held:

        “An appeal regarding a petition to strike a default judgment
        implicates the Pennsylvania Rules of Civil Procedure.” Green
        Acres Rehabilitation and Nursing Center v. Sullivan, 113
        A.3d 1261, 1267 (Pa.Super. 2015).
____________________________________________


5 The trial court suggested that Mr. Phillips’ failure to verify the petition, as
well as the supplemental petition, to strike or open the default judgment
required the denial of the petition. The Pennsylvania Rules of Civil Procedure
provide that “[a] petition or an answer containing an allegation of fact which
does not appear of record shall be verified.” Pa.R.C.P. 206.3. However, this
Court has held verification under Rule 206.3 is not needed for allegations of
fact that appear in the record or for conclusions of law. Penn-Delco School
District v. Bell-Atlantic-PA, Inc., 745 A.2d 14 (Pa.Super. 1998). We have
also concluded that any unverified allegations of fact that are set forth in the
petition do not amount to a material defect. Id. Here, the allegations that
form the basis for Mr. Phillips’ petition to strike are allegations of fact that
appear in the record or are conclusions of law, and thus, consistent with Penn-
Delco School District, the allegations do not require a Rule 206.3
verification. To the extent there are any unverified allegation of facts in the
petition and supplemental petition, the inclusion thereof does not amount to
a material defect.

6 A petition to open a default judgment and a petition to strike a default
judgment seek distinct remedies and are generally not interchangeable.
Stauffer v. Hevener, 881 A.2d 868, 870 (Pa.Super. 2005).

                                           -8-
J-S13035-22


                  Issues regarding the operation of procedural
            rules of court present us with questions of law.
            Therefore, our standard of review is de novo and our
            scope of review is plenary.
                   A petition to strike a judgment is a common law
            proceeding which operates as a demurrer to the
            record. A petition to strike a judgment may be
            granted only for a fatal defect or irregularity appearing
            on the face of the record. [A] petition to strike is not
            a chance to review the merits of the allegations of a
            complaint. Rather, a petition to strike is aimed at
            defects that affect the validity of the judgment and
            that entitle the petitioner, as a matter of law, to relief.
            A fatal defect on the face of the record denies the
            prothonotary the authority to enter judgment. When
            a prothonotary enters judgment without authority,
            that judgment is void ab initio. When deciding if there
            are fatal defects on the face of the record for the
            purposes of a petition to strike a [default] judgment,
            a court may only look at what was in the record when
            the judgment was entered.

Bank of New York Mellon v. Johnson, 121 A.3d 1056, 1059-60 (Pa.Super.

2015) (quotation omitted). See Oswald v. WB Public Square Associates,

LLC, 80 A.3d 790 (Pa.Super. 2013); Continental Bank v. Rapp, 485 A.2d

480, 483 (Pa.Super. 1984) (“The standard for ‘defects’ asks whether the

procedures mandated by law for the taking of default judgments have been

followed.”) (citation omitted)).

      Mr. Phillips first contends the record reveals a fatal defect as to the

affidavit/return of service of the complaint. In this vein, he notes there is a

discrepancy between the affidavit of service, which indicates the complaint

was served in “NH,” and the U.S. postal forms, which reveal the complaint

was served in “NC.” Specifically, he alleges:

                                       -9-
J-S13035-22


      The record, on its face, indicates Appellees never accomplished
      proper service of the Complaint as averred in the Affidavit of
      Service…since there were significant discrepancies regarding Mr.
      Phillips’s address[.] Counsel for Appellees attested in the Affidavit
      of Service that [Mr.] Phillips was served with a copy of the
      Complaint to a New Hampshire address while the Certified Mail
      Return Receipt is addressed to a North Carolina address.

Mr. Phillips’ Brief at 7-8.

      It is well-settled that:

             Service of process is a mechanism by which a court obtains
      jurisdiction of a defendant, and therefore, the rules concerning
      service of process must be strictly followed. Without valid service,
      a court lacks personal jurisdiction of a defendant and is powerless
      to enter judgment against [the defendant].
             Thus, improper service is not merely a procedural defect
      that can be ignored when a defendant subsequently learns of the
      action....However, the absence of or a defect in a return of service
      does not necessarily divest a court of jurisdiction of a defendant
      who was properly served. [T]he fact of service is the important
      thing in determining jurisdiction and...proof of service may be
      defective or even lacking, but if the fact of service is established
      jurisdiction cannot be questioned.

Cintas Corp. v. Lee’s Cleaning Services, Inc., 549 Pa. 84, 700 A.2d 915,

917-18 (1997) (citations and quotation marks omitted).

      Regarding service of original process outside of this Commonwealth, this

Court has relevantly held the following:

             Service of original process upon an out-of-state defendant
      is governed by Pa.R.C.P. 403-405. Rule 404 provides in pertinent
      part: “Original process shall be served outside the Commonwealth
      within ninety days of the issuance of the writ or the filing of the
      complaint or the reissuance or the reinstatement thereof...(2) by
      mail in the manner provided by Rule 403.” Pa.R.C.P. 404. Rule
      405(c) provides that service of process by mail under Rule 403
      “shall include a return receipt signed by the defendant.” Pa.R.C.P.
      405. Rule 403 directs that “a copy of the process shall be mailed

                                     - 10 -
J-S13035-22


       to the defendant by any form of mail requiring a receipt signed by
       the defendant or his authorized agent. Service is complete upon
       delivery of the mail.” Pa.R.C.P. 403. Nonetheless, Pa.R.C.P. 126
       provides that the Rules of Civil Procedure “shall be liberally
       construed” and that courts “at every stage of any such action or
       proceeding may disregard any error or defect of procedure which
       does not affect the substantial rights of the parties.” Pa.R.C.P.
       126.

Sawyers v. Davis, 222 A.3d 1, 5-6 (Pa.Super. 2019).

       In the case sub judice, the record on its face reveals that Appellees sent

the complaint to Mr. Phillips via certified mail return receipt requested in

compliance with Pa.R.C.P. 403 and 404. See Sawyers, supra. The postal

forms confirm the complaint was mailed to Mr. Phillips at his North Carolina

address. This is the same address listed in the complaint for Mr. Phillips’

residence.7

       Further, U.S. Postal Form 3811 confirms the date of delivery of the

certified mail was July 28, 2021, and it was signed by a person who indicated




____________________________________________


7 Mr. Phillips makes no averment on appeal that, at the time the complaint
was served, he was not residing at the North Carolina address. Rather,
counsel, on behalf of Mr. Phillips, points to the discrepancy between the
affidavit of service and the certified mail forms regarding the abbreviation of
the state, and he suggests the discrepancy, in and of itself, requires the
striking of the default judgment. In any event, we note a petition to strike
operates as a demurrer, which admits all well-pleaded facts for the purpose
of testing conclusions of law drawn from those facts. Lumax Industries,
Inc. v. Aultman, 543 Pa. 38, 669 A.2d 893 (1995). Here, as indicated supra,
Appellees pled in the complaint that Mr. Phillips “reside[s] at 1308 Summer
Lake Drive, SW, Concord, North Carolina 28025.” Complaint, filed 7/19/21, at
¶ 2.


                                          - 11 -
J-S13035-22


he or she was “the agent” of Mr. Phillips.8        See id. Thus, as “[s]ervice is

complete upon delivery of the mail[,]” id. at 6, we disagree with Mr. Phillips’

assertion that there is a fatal defect in the record regarding personal

jurisdiction.

       Although Appellees’ counsel’s affidavit of service contained a “defect”

regarding the abbreviation of the state where Mr. Phillips was served, this

does not require a different conclusion. As indicated supra, “the absence of

or a defect in a return of service does not necessarily divest a court of

jurisdiction of a defendant who was properly served. [T]he fact of service is

the important thing in determining jurisdiction[.]” Cintas Corp., supra, 700

A.2d at 917-18. Here, the record reveals proper service of original process,

and, therefore, we conclude the trial court properly denied Mr. Phillips’ petition

to strike on this basis. See Anzalone v. Vormack, 718 A.2d 1246, 1248


____________________________________________


8 To the extent Mr. Phillips contends the person who signed for the certified
mail was not his agent, despite marking the box indicating he or she was his
agent, we note the trial court was unable to consider the argument in the
context of a motion to strike the default judgment.             See Digital
Communications Warehouse, Inc. v. Allen Investments, LLC, 223 A.3d
278 (Pa.Super. 2019) (holding trial court was unable to consider the
appellant’s argument that the person upon whom the complaint was served
was not an authorized agent in the context of a motion to strike as such
evidence was outside the record). See also Pincus v. Mutual Assur. Co.,
457 Pa. 94, 321 A.2d 906, 910 (1974) (indicating that even where a return of
service fails to specifically identify by name the person served, that failure
alone does not necessarily invalidate the service). Moreover, to the extent
Mr. Phillips suggests the trial court should have looked beyond the record to
determine why his agent wrote “Covid-19” next to his or her signature, we
note the trial court was unable to consider the argument in the context of a
motion to strike the default judgment. See id.

                                          - 12 -
J-S13035-22


(Pa.Super. 1998) (holding that whether process was delivered to the

appropriate person and place under the Rules of Civil Procedure is dispositive

on the issue of whether service was sufficient to invoke the trial court’s

jurisdiction, notwithstanding defects in the affidavit of service).

      Mr. Phillips next contends Appellees’ ten-day notice of intent to take

default judgment is defective. He argues Appellees did not comply with either

Pa.R.C.P. 237.1 or 237.5. This issue raises a question of law, and, therefore,

“our standard of review is de novo, and our scope of review is plenary.”

Oswald, 80 A.3d at 793 (citation omitted).

      Mr. Phillips’ argument focuses on the interplay between Pennsylvania

Rules of Civil Procedure 237.1 and 237.5. Rule 237.1 requires a plaintiff to

provide a defendant with at least ten days prior notice of his intent to enter a

default judgment. The Rule relevantly provides:

      Rule 237.1 Notice of Praecipe for Entry of Judgment of Non
      Pros for Failure to File Complaint or by Default for Failure
      to Plead
                                   ***
      (2) No judgment of non pros for failure to file a complaint or by
      default for failure to plead shall be entered by the prothonotary
      unless the praecipe for entry includes a certification that a written
      notice of intention to file the praecipe was mailed or delivered
                                   ***
            (ii) in the case of a judgment by default, after the
            failure to plead to a complaint and at least ten days
            prior to the date of the filing of the praecipe to the
            party against whom judgment is to be entered and to
            the party’s attorney of record, if any.




                                     - 13 -
J-S13035-22


      The ten-day notice period in subdivision (a)(2)(i) and (ii) shall be
      calculated forward from the date of the mailing or delivery, in
      accordance with Rule 106.
      (3) A copy of the notice shall be attached to the praecipe.
      (4) The notice and certification required by this rule may not be
      waived.
            Note: A certification of notice is a prerequisite in all cases to
      the entry by praecipe of a judgment of non pros for failure to file
      a complaint or by default for failure to plead to a complaint. Once
      the ten-day notice has been given, no further notice is required
      by the rule even if the time to file the complaint or to plead to the
      complaint has been extended by agreement.
            See Rule 237.4 for the form of the notice of intention to
      enter a judgment of non pros and Rule 237.5 for the form of the
      notice of intention to enter a judgment by default.

Pa.R.C.P. 237.1(a)(2)(ii), (3), (4) (emphasis in original).

      The Explanatory Comment to Rule 237.1 provides, in relevant part:

      The rule continues the practice of entering judgment by the filing
      of a praecipe with the prothonotary. Two additional requirements
      are imposed. First, the praecipe must contain a certification that
      notice was given in accordance with the rule. Second, a copy of
      the notice must be attached to the praecipe.

Id., Explanatory Cmt. (1994).

      The purpose of this rule is to ensure that default judgments are not

entered without a defendant’s prior knowledge, and to provide the defaulting

party with an opportunity to cure the defect prior to the entry of default

judgment. Green Acres Rehabilitation and Nursing Center, 113 A.3d at

1271-72. “A record that reflects a failure to comply with Rule 237.1 is facially

defective and cannot support a default judgment.” Erie Ins. Co. v. Bullard,

839 A.2d 383, 387 (Pa.Super. 2003).


                                      - 14 -
J-S13035-22


       In interpreting Rule 237.1, this Court has relevantly held:

       “Every rule shall be construed, if possible, to give effect to all its
       provisions. When the words of a rule are clear and free from all
       ambiguity, the letter of it is not to be disregarded under the
       pretext of pursuing its spirit.” Pa.R.C.P. 127(b). As set forth
       above, Pa.R.C.P. 237.1 provides…that a plaintiff seeking the entry
       of default judgment must file a praecipe and include with the
       praecipe “a certification that a written notice of intention to file
       the praecipe was mailed or delivered...after the failure to plead to
       a complaint and at least ten days prior to the date of the filing of
       the praecipe[.]” Pa.R.C.P. 237.1(2)(ii). The only other
       requirement contained in this Rule is that “[a] copy of the notice
       shall be attached to the praecipe.” Pa.R.C.P. 237.1(3). The
       language of this Rule is clear and unambiguous.                 Rule
       237.1…requires that [the notice] be attached to the praecipe for
       default judgment at the time the praecipe is filed.

Keller v. Mey, 67 A.3d 1, 5 (Pa.Super. 2013).

       In the case sub judice, although Appellees suggest it was a “clerical

oversight,” the record reveals Appellees failed to attach to the praecipe to

enter judgment either the ten-day notice or a certification that they sent

written notice of their intention to file a praecipe for default judgment.9 Thus,

Appellees did not comply with Rule 237.1 in this regard. See id. at 4 (“With

regard to a motion to strike a default judgment, [a] court may only look at

the facts of record at the time judgment was entered to decide if the record

supports the judgment.”). The trial court recognized as much in its Rule

1925(a) opinion. See Trial Court Opinion, filed 1/10/22, at 4 (“The record


____________________________________________


9As indicated supra, the only reference to the ten-day notice was Appellees’
counsel’s averment in the praecipe to enter default judgment that “I attach a
copy of the 10 Day Notice of Default dated August 19, 2021[.]” Praecipe to
Enter Judgment by Default, filed 9/7/21.

                                          - 15 -
J-S13035-22


indicates that [Appellees] filed a Praecipe to Enter Judgment by Default on

September 7, 2021, and while the Praecipe claims to have a copy of the Ten-

Day Important Notice attached, there is no such notice in the filing. This lack

of filing does not conform to Pa.R.C.P. 237.1”) (emphasis omitted)).

      Moreover, Mr. Phillips avers that, even if the trial court was permitted

to consider the ten-day notice and certification, which were filed as

attachments to Appellees’ response to the petition to strike or open, the ten-

day notice does not substantially comply with the language set forth in Rule

237.5. Thus, he avers the ten-day notice is defective on its face.

      Rule 237.1 operates in tandem with Rule 237.5. The ten-day notice must

“substantially” comply with the language set forth in Rule 237.5 in order to

meet the mandates of Rule 237.1.       See Oswald, supra. Relevantly, Rule

237.5 provides that the notice must advise the defaulting party: “You are in

default because you have failed to enter a written appearance personally or

by attorney and file in writing with the court your defenses or objections to

the claims set forth against you.” Pa.R.C.P. 237.5.

      In the case sub judice, Appellees’ ten-day notice of default relevantly

provided: “You are in default because you have failed to plead to the

Complaint filed in the above-captioned matter.” Citing to Oswald, supra, Mr.

Phillips asserts the language provided in Appellees’ ten-day notice is defective

and does not substantially comply with the language of Rule 237.5.




                                     - 16 -
J-S13035-22


      In Oswald, supra, the plaintiff initiated an action against the defendant

by filing a complaint with proper service. After the defendant failed to respond

to the complaint, the plaintiff sent the defendant notice of her intention to file

a praecipe for default judgment. The default judgment notice provided in

Oswald stated, in relevant part, “You are in default because you have failed

to take action required of you in this case.” Id. at 796 (emphasis omitted).

This Court found that this language was “deficient” since the notice failed to

state “specific reasons why the defendant is in default.” Id. (quoting City of

Philadelphia v. David J. Lane Advertising, Inc., 33 A.3d 674, 679

(Pa.Cmwlth. 2011)). Thus, this Court concluded the notice of default judgment

rendered the notice “defective on its face,” as the document was “not

‘substantially’ in the form required by Rule 237.5.” Oswald, 80 A.3d at 796.

      In so holding, this Court adopted the reasoning of the Commonwealth

Court in David J. Lane Advertising, Inc., wherein the court explained:

            The general “failed to take action required of you in this
      case” language is consistent with the version of the form in Rule
      237.5 predating a 1994 amendment (Old Form Notice). In the
      1994 amendment, which became effective on July 1, 1995, the
      Supreme Court chose to remove this general language in the Old
      Form Notice and to substitute the more specific language in the
      current form—“failed to enter a written appearance personally or
      by attorney and file in writing with the court your defenses or
      objections to the claims set forth against you.” Indeed, it appears
      from the explanatory comment to the rule that the specific
      purpose of the 1994 amendment was to add this more specific
      language to the form. The explanatory comment notes that the
      purpose of the modification is to track the language set forth in
      Pa.R.C.P. [ ] 1018.1 for a notice to plead, which language
      expressly directs the defendant to defend by entering an
      appearance (either personally or by attorney) and by filing with

                                      - 17 -
J-S13035-22


       the court in writing defenses or objections to the claims in the
       complaint. The comment to Rule 237.5 further provides: “Since
       the notice will in many cases be sent to an as yet unrepresented
       defendant, repetition of the notice to defend, in modified form
       helps to stimulate action and stem the tide of petitions to open
       default judgments.”
             In adopting the revision to the form, then, the Pennsylvania
       Supreme Court determined that before entering judgment by
       default (which is no insignificant matter), it was important to
       notify a defendant specifically what it failed to do (i.e., why it was
       in default) by tracking the language in the earlier-issued notice to
       defend. Rather than informing a defendant that he merely “failed
       to take action required by you in this case,” a more specific notice
       of why the defendant was in default that tracks the earlier notice
       to defend serves as a reminder to the defendant in many cases
       unrepresented at that point, of the defendant’s specific pleading
       obligations.

Id. at 678–79 (internal citations and emphasis omitted).

       In light of the aforementioned, we agree with Mr. Phillips that the ten-

day notice was defective. “[T]he ten-day notice…was defective on its face

because it did not use [or substantially comply with] the required language

set forth in Rule 237.5.” Rooks v. Walker, 268 A.3d 447, *3 (Pa.Super.

2021) (unpublished memorandum).10 On its face, then, the notice violated

Rule 237.1(a)(2).

       Thus, the Prothonotary was not authorized to enter the default

judgment, and the judgment against Mr. Phillips was void ab initio. See id.


____________________________________________


10 See Pa.R.A.P. 126(b) (unpublished non-precedential decisions of the
Superior Court filed after May 1, 2019, may be cited for their persuasive
value).


                                          - 18 -
J-S13035-22


Accordingly, we conclude the trial court should have granted the petition to

strike the default judgment.11 We, therefore, reverse the order denying the

petition to strike and remand for further proceedings.

        Order reversed; case remanded; jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 05/17/2022




____________________________________________


11   Given our disposition, we need not address any remaining issues.

                                          - 19 -